O’Connell, J.
(concurring). I concur with the result reached by the lead opinion. I write separately to state that MCL 257.225(2) is ambiguous. In fact, the statute casts a net so wide that it could be construed to make ordinary car equipment illegal, including equipment like bicycle carriers, trailers, and trailer hitches. This broad construction would render the statute unconsti*567tutionally vague for failure to provide fair notice of the conduct the statute purports to proscribe. See People v Hrlic, 277 Mich App 260, 263; 744 NW2d 221 (2007). However, this Court must construe statutes as constitutional if possible and must examine statutes in light of the particular facts at issue. People v Harris, 495 Mich 120, 134; 845 NW2d 477 (2014). Accordingly, I would interpret MCL 257.225(2) to require only that the license plate itself be maintained free from materials that obscure the registration information and that the plate itself be in a clearly legible condition.
This interpretation is consistent with the fair and natural import of the provisions in MCL 257.225(2) in view of the statute’s subject matter. See People v McGraw, 484 Mich 120, 124; 771 NW2d 655 (2009) (stating that provisions should be construed by considering the subject matter of the statute). The subject matter of MCL 257.225 is the physical location and condition of license plates: Subsection (1) addresses the license plate’s location on a vehicle, Subsection (3) addresses the colors used on license plates and expiration tabs, and Subsections (4) and (5) address name plates, insignias, and advertising devices that could obscure the registration information on license plates. MCL 257.225(1), (3), (4), and (5).1 The statute does not address trailer hitches or other types of car equipment. Given the limited subject matter of the statute, this Court should interpret Subsection (2) of the statute to prohibit physical obstructions affixed to license plates. *568See People v Gaytan, 2013 Ill App 120217, ¶¶ 38-40; 372 Ill Dec 478; 992 NE2d 17 (2013), lv granted 996 NE2d 18 (Ill, 2013).
In this case, there is no evidence of any obstruction affixed to defendant’s license plate. Consequently, there is no evidence that defendant was in violation of MCL 257.225(2), and the circuit court decision must be reversed.

 After defendant’s arrest in this case, the Legislature amended MCL 257.225 to add a subsection addressing license plates on historic military vehicles. MCL 257.225(6), as amended by 2014 PA 26. The amendment also made minor punctuation and grammatical changes in Subsection (2). MCL 257.225(2), as amended by 2014 PA 26.The changes are not relevant to the analysis in this case.